Filed 12/9/13 P. v. Wayman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,                                                                                  C073962

                   Plaintiff and Respondent,                                      (Super. Ct. No. CRF1348)

         v.

JULIANNA WAYMAN,

                   Defendant and Appellant.



         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         On December 29, 2012, Yolo County Sheriff’s Deputy Ryan Mez pulled over a
vehicle driven by Geoffrey Bean. Defendant Julianna Wayman was a passenger in the
vehicle. Deputy Mez smelled marijuana emanating from the vehicle and, accordingly,
detained Bean and defendant. Deputy Mez searched the vehicle and found a loaded .22-
caliber semiautomatic Beretta and a loaded .357 Magnum Smith & Wesson revolver
(with the serial number scratched off) under the driver’s seat, and a green tactical vest in
the backseat.
         Inside the vehicle, Deputy Mez also found a shoe box containing two packages of
heroin, one weighing 11.55 grams and the other 19.47 grams. The box also contained a


                                                             1
camera case, inside of which Deputy Mez found 13.65 grams of cocaine condensed into a
ball. The camera case also held individual baggies and a 50-round box of .40-caliber
ammunition. Two packages of methamphetamine also were found in the vehicle; one
package weighed 447.14 grams and the other 449.2 grams.
       Inside another box in the vehicle, Deputy Mez found a .22-caliber magazine
loaded with six rounds, an assortment of other ammunition, and a firework. A scale was
found in the backseat, and a black purse was found on the front seat passenger
floorboard. Inside the purse, Deputy Mez found a daily planner with defendant’s name
on it. Inside the trunk of the vehicle, Deputy Mez found several bags of marijuana, each
weighing as follows: 186.18 grams, 440.41 grams, 162.01 grams, and 407.88 grams.
       During the search, defendant and Bean were detained inside Deputy Mez’s patrol
vehicle. While there, Bean repeatedly asked defendant to say the guns were hers; he
would claim the drugs were his. Bean said he would go to prison for life if he was
convicted on gun charges. Defendant told Bean she too was a felon and was in serious
trouble if convicted.
       Defendant and Bean were arrested and charged in a single information. Defendant
was charged with the following: (1) transporting methamphetamine, a controlled
substance (Health & Saf. Code, § 11379, subd. (a)); (2) possession of methamphetamine
for sale (Health & Saf. Code, § 11378); (3) possession of methamphetamine while armed
with a loaded, operable firearm (Health & Saf. Code, § 11370.1, subd. (a));
(4) transportation of heroin, a controlled substance (Health & Saf. Code, § 11352,
subd. (a)); (5) possession of heroin for sale (Health & Saf. Code, § 11351); (6) possession
of heroin while armed with a loaded, operable firearm (Health & Saf. Code, § 11370.1,
subd. (a)); (7) transportation of cocaine, a controlled substance (Health & Saf. Code,
§ 11352, subd. (a)); (8) possession of cocaine for sale (Health & Saf. Code, § 11351);
(9) possession of cocaine while armed with a loaded, operable firearm (Health & Saf.
Code, § 11370.1, subd. (a)); (10) transportation of marijuana (Health & Saf. Code,

                                             2
§ 11360, subd. (a)); (11) possession of marijuana for sale (Health & Saf. Code, §11359);
(12) possession of a firearm by a convicted felon (Pen. Code, § 29800, subd. (a)(1)); and
(13) possession of ammunition by a convicted felon (Pen. Code, § 30305, subd. (a)). The
People further included numerous sentencing enhancement allegations.
       Defendant pleaded no contest to transporting heroin. In exchange for her plea, the
remaining charges were dismissed and the allegations stricken. In addition, defendant
and the People agreed defendant would serve her time in county jail, and her sentence
would be no more than four years and no fewer than three. The trial court later sentenced
defendant to four years in county jail, rejecting her request for a “split sentence.” The
trial court also ordered defendant to pay numerous fines and fees, and awarded her
260 days of custody credit (130 actual and 130 conduct).
       Defendant appeals without a certificate of probable cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                             RAYE               , P. J.

We concur:

         MAURO               , J.

         DUARTE              , J.

                                              3